Citation Nr: 1101940	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-04 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a middle back disorder, 
to include as secondary to service-connected cervical strain.

2.  Entitlement to a rating in excess of 20 percent for cervical 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1989 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2010, the Veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.

The issue of entitlement to nonservice-connected 
disability pension benefits has been raised by the record, 
but does not appear to have been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate her claims by correspondence dated in April 2008 and 
August 2008.  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), held that the VCAA notice requirements 
applied to all elements of a claim.  The Veteran was provided 
notice as to these matters in April 2008.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records not in the custody of a Federal department 
or agency, reasonable efforts will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  For records in the custody of a Federal 
department or agency, VA must make as many requests as are 
necessary to obtain any relevant records, unless further efforts 
would be futile; however, the claimant must cooperate fully and, 
if requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c)(2).  

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court 
has held the types of evidence that "indicate" that a current 
disability "may be associated" with military service include 
credible evidence of continuity and symptomatology such as pain 
or other symptoms capable of lay observation.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran contends that her service-connected 
cervical spine disorder is more disabling than indicated by the 
present 20 percent rating.  She also contends that she sustained 
a mid-back injury in the same motor vehicle accident in which she 
injured her cervical spine.  It is further asserted that she has 
a mid-back disorder due to compensation for her service-connected 
cervical spine disorder.  At her video conference hearing in 
October 2010 the Veteran reported that she received injections of 
non-narcotic pain medication for cervical spine and mid-back pain 
approximately twice per month at the Tulsa, Oklahoma, VA 
Outpatient Clinic.  She stated that her symptoms had worsened 
since her VA examination in May 2008.  

The Board notes that service treatment records show the Veteran 
was treated for a cervical strain in July 1993 as a result of a 
rapid acceleration/deceleration motor vehicle accident.  A 
November 1993 report of medical history associated with the 
Veteran's separation from active service noted a history of neck 
pain.  A review of the available VA treatment records reveals no 
reports specifically addressing treatment for neck or mid-back 
symptoms dated after July 2007.  VA records show that treatment 
records dated from March 2007 to January 2009 from the Tulsa VA 
Outpatient Clinic were obtained and reviewed in the adjudication 
of the present appeal.  There is no indication, however, of any 
attempt to obtain subsequent VA treatment records pertinent to 
the Veteran's claims.  Nor has there been any attempt to obtain 
copies of the records associated with the Veteran's claim for 
Social Security Administration (SSA) disability benefits.  

VA regulations provide that a disability which is proximately due 
to or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310(a) (2010).  VA will not 
concede, however, that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
38 C.F.R. § 3.310(b).  Generally, VA medical records are held to 
be within VA control and are considered to be a part of the 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA's 
duty to assist the claimant requires reasonable efforts to obtain 
relevant records when the claimant adequately identified records 
and provided authorization for VA assistance in obtaining them.  
See Loving v. Nicholson, 19 Vet. App. 96 (2005).  Therefore, the 
Board finds that additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have provided treatment pertinent to 
the issues on appeal.  She should be 
specifically requested to identify any 
recent VA treatment and appropriate 
efforts should be taken to obtain all 
pertinent VA treatment records.  After the 
Veteran has signed any appropriate 
releases, all identified pertinent records 
should be obtained and associated with the 
claims folder.  Attempts to procure 
records should be documented in the file.  
If records cannot be obtained, a notation 
to that effect should be inserted in the 
file.  The Veteran and her representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  Appropriate efforts should be taken to 
obtain a copy of the Veteran's Social 
Security Administration benefit claim, as 
well as, any associated medical records.  
All attempts to procure records should be 
documented in the file.  

3.  The Veteran should be scheduled for an 
appropriate VA examination for opinions as 
to the current nature and extent of her 
service-connected cervical spine disability 
and etiology of a middle back disability.  
The examiner must identify all orthopedic 
and neurologic manifestations of the 
service-connected disability.  The 
examination should be conducted following 
the protocol in VA's Disability Examination 
Worksheet for Spine Examinations, revised 
on April 20, 2009.  

An opinion should also be provided as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that she has a current mid-back 
disability that was either incurred or 
aggravated as a result of service or a 
service-connected disability.  If it is 
found that a mid-back disorder was 
aggravated by a service-connected 
disability an opinion should be provided as 
to the baseline level of severity of the 
disorder before the onset of aggravation.  
All indicated tests and studies necessary 
for an adequate opinion should be 
conducted.  

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



